Lumpkin, J.
This being the third verdict rendered in favor of the .plaintiff,
and some evidence having been introduced on the last trial which was not before the court on the two former trials (Western & Atlantic R. Co. v. Robinson, 114 Ga. 159; 119 Ga. 331), and the evidence upon the last trial being sufficient to sustain the verdict, the question of credibility in matters of conflict being for the jury, and the presiding judge having approved the verdict, this court will not interfere.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.